Exhibit 10.1

 

EXECUTION COPY

 

THE LIMITED PARTNERSHIP INTERESTS EVIDENCED BY THIS AGREEMENT HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR UNDER APPLICABLE STATE SECURITIES LAWS (THE “STATE ACTS”), AND MAY BE OFFERED
OR SOLD ONLY (1) UPON REGISTRATION OF THE LIMITED PARTNERSHIP INTERESTS UNDER
THE SECURITIES ACT AND THE STATE ACTS OR PURSUANT TO AN EXEMPTION THEREFROM, AND
(2) AFTER COMPLIANCE WITH ALL RESTRICTIONS ON TRANSFER OF SUCH LIMITED
PARTNERSHIP INTERESTS IMPOSED BY THIS AGREEMENT AND THE PARTNERSHIP AGREEMENT
REFERRED TO HEREIN.

 

CONTRIBUTION AGREEMENT

 

THIS CONTRIBUTION AGREEMENT (this “Agreement”), is entered into as of March 31,
2005 by and among Kite Realty Group, L.P., a limited partnership organized under
the laws of Delaware (the “Operating Partnership”), Brentwood Holdings, LLC, a
limited liability company organized under the laws of Indiana (“Holdco”) and
Alvin E. Kite, Jr., John A. Kite, Paul W. Kite and Thomas K. McGowan (each a
“Principal,” and collectively, the “Principals”).

 

WHEREAS, the Principals are each limited partners of the Operating Partnership
and shareholders of Kite Realty Group Trust, a Maryland real estate investment
trust (the “REIT”), and certain of the Principals are also officers and/or
trustees of the REIT;

 

WHEREAS, prior to the Holdco Contribution (as defined below), the Principals
collectively owned a direct 100% limited liability company interest
(collectively, the “LLC Interests”) in Brentwood Land Partners, LLC, a Delaware
limited liability company (“Brentwood”), which owns a certain 15-acre site
located at the southeast corner of I-75 and Immokalee Road in Naples, Florida,
known as Tarpon Springs Plaza (the “Property”);

 

WHEREAS, pursuant to an option agreement, dated as of August 16, 2004, by and
among the Operating Partnership, Brentwood and the Principals (the “Option
Agreement”), the Operating Partnership was given the option, on certain terms
and conditions after the Property had achieved specified occupancy levels, to
acquire all of the Principals’ right, title and interest in Brentwood;

 

WHEREAS, the Principals, pursuant to a contribution agreement (the “Holdco
Contribution Agreement”), dated as of the date hereof, by and between the
Principals and Holdco, contributed all of their right, title and interest in and
to the LLC Interests to Holdco, effective as of 9:00 a.m. (Indianapolis time) on
the date hereof (the “Holdco Contribution”); and

 

WHEREAS, the Operating Partnership and Holdco wish to affect the transfer of all
of Holdco’s right, title and interest in and to the LLC Interests to the
Operating Partnership on the terms and conditions set forth in this Agreement.

 

NOW THEREFORE, in consideration of the foregoing and the mutual covenants and
conditions set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

ARTICLE I:  CONTRIBUTION OF LLC INTERESTS

 

1.1           LLC Interests.  Subject to the terms and conditions hereof and in
exchange for the Acquisition Consideration (as defined below), Holdco hereby
agrees to contribute or otherwise

 

--------------------------------------------------------------------------------


 

transfer to the Operating Partnership, at the Closing Time (as defined below),
all of Holdco’s right, title and interest in and to the LLC Interests.

 

1.2           Acquisition Consideration.  (a) The consideration to be paid in
exchange for the LLC Interests (the “Acquisition Consideration”) shall be equal
to $3,132,818 (the “Equity Consideration”) plus an amount equal to the existing
indebtedness described in Exhibit A hereto (the “Existing Indebtedness”), a
portion of which will be assumed and the remainder of which shall be repaid in
accordance with Section 6.3 hereof.  Subject to the terms and conditions hereof,
at the Closing, the Operating Partnership agrees to assume and thereafter pay,
honor, discharge and perform, in accordance with their respective terms, the
assumed liabilities relating to Brentwood and the Property as listed on Exhibit
A hereto (the “Assumed Liabilities”).

 

(b)           The Acquisition Consideration shall be payable at the Closing Time
by the Operating Partnership in the following manner: Holdco shall receive a
number of Class A units of limited partnership interest in the Operating
Partnership (“Units”) equal to (x) the Equity Consideration divided by (y) the
Market Value (as defined below) of the common shares of beneficial interest,
$0.01 par value per share, of the REIT (the “Common Shares”).  The number of
Units shall be rounded to the nearest whole number of Units to avoid the
issuance of fractional Units.  The rights of holders of the Units as of the
Closing will be set forth in the Amended and Restated Agreement of Limited
Partnership of Kite Realty Group, L.P., as amended and/or restated from time to
time (the “Partnership Agreement”).

 

1.3           Distribution of Units.  At the Closing, the Operating Partnership
shall issue the Units to Holdco (as determined pursuant to Section 1.2 hereof),
in a transaction intended to qualify for nonrecognition of gain to Holdco
pursuant to Section 721 of the Internal Revenue Code of 1986, as amended (the
“Code”).  The name of Holdco and the number of Units issued thereto at the
Closing shall be recorded in the books and records of the Operating Partnership.

 

1.4           Market Value of the Common Shares. The “Market Value” of the
Common Shares shall mean the average closing price of the Common Shares for the
10 consecutive trading days immediately preceding (but not including) the
Closing Date.

 

1.5           Admission as a Limited Partner.  Upon execution and delivery of
the Limited Partner Acceptance to the Partnership Agreement, attached hereto as
Exhibit B (the “Limited Partner Acceptance”), by Holdco, and subject to the
completion of the Closing, Holdco shall be admitted to the Operating Partnership
as a limited partner of the Operating Partnership and, as such, shall be subject
to, and bound by, the Partnership Agreement, including all the terms and
conditions thereof, and the power of attorney granted therein.

 

ARTICLE II:  REPRESENTATIONS, AND WARRANTIES OF THE PRINCIPALS AND HOLDCO

 

As a material inducement to the Operating Partnership to enter into this
Agreement, each Principal (as to itself and to Holdco) and Holdco, represents
and warrants to the Operating Partnership that, as of the date hereof:

 

2.1           Title to LLC Interests. (a) Holdco owns, beneficially and of
record, free and clear of any claim, lien (including tax liens), option, charge,
security interest, mortgage, deed of trust, encumbrance, rights of assignment,
purchase rights or other rights of any nature whatsoever of any third party
(collectively, “Encumbrances”) the LLC Interests, (b) Holdco has full power and
authority to convey free and clear of any Encumbrances, the LLC Interests, and
(c) upon delivery of an assignment by Holdco conveying its portion of the LLC
Interests and payment therefor by the Operating Partnership, the

 

2

--------------------------------------------------------------------------------


 

Operating Partnership will acquire good and valid title thereto, free and clear
of any Encumbrance, in each case, except (i) Encumbrances created in favor of
the Operating Partnership, (ii) Encumbrances that are extinguished at or prior
to Closing, and (iii) Encumbrances listed on Exhibit A hereto (collectively, the
“Permitted Encumbrances”).

 

2.2           Authority.  Each of the Principals and Holdco have full right,
authority, power and capacity (a) to enter into this Agreement and each
agreement, document and instrument to be executed and delivered by or on behalf
of the Principals or Holdco, as the case may be, pursuant to this Agreement;
(b) to carry out the transactions contemplated hereby; and (c) in the case of
Holdco, to transfer, sell and deliver the LLC Interests to the Operating
Partnership in accordance with this Agreement.  This Agreement and each document
and instrument executed and delivered by or on behalf of the Principals and
Holdco, as the case may be, pursuant to this Agreement constitutes, or when
executed and delivered will constitute, the legal, valid and binding obligation
of the Principals or Holdco, as the case may be, each enforceable in accordance
with its respective terms.  The execution, delivery and performance of this
Agreement and each such document and instrument by or on behalf of the
Principals or Holdco, as the case may be (i) does not and will not violate any
foreign, federal, state, local or other laws applicable to the Principals or
Holdco, as the case may be, or require the Principals or Holdco to obtain any
approval, consent or waiver of, or make any filing with, any person or authority
(governmental or otherwise) that will not be obtained or made prior to the
Closing; and (ii) does not and will not violate any term, conditions or
provisions of, or constitute a default under, any bond, note or other evidence
of indebtedness or any contract (other than the Option Agreement), lease or
other instrument to which any of the Principals or Holdco is a party or by which
the property of any of the Principals or Holdco is bound or affected or result
in the creation of any Encumbrance on any of the assets of Brentwood or the
Property, as the case may be.

 

2.3           Litigation.  There is no litigation or proceeding, either judicial
or administrative, pending or, to the knowledge of the Principals or Holdco,
threatened, affecting all or any portion of the LLC Interests or the Property,
or the ability of the Principals or Holdco, as the case may be, to consummate
the transactions contemplated hereby.  There is no outstanding order, writ,
injunction or decree of any court, government, governmental entity or authority
or arbitration against or affecting all or any portion of the LLC Interests or
the Property, which in any such case would impair the ability of either the
Principals or Holdco, as the case may be, to enter into and perform all of its
obligations under this Agreement.

 

2.4           No Agreements to Sell.  Neither the Principals nor Holdco is
currently party to any agreement (other than the Option Agreement or the Holdco
Contribution Agreement) to sell, transfer or otherwise encumber or dispose of
the LLC Interests or the Property.

 

2.5           Status as a United States Person.  Neither the Principals nor
Holdco are a foreign person within the meaning of Section 1445 of the Code
(“Section 1445”).  Upon request by the Operating Partnership, each of the
Principals and Holdco agree to complete and provide to the Operating
Partnership, prior to the Closing, a certificate of non-foreign status
substantially in the form provided in Section 1.1445-5(b)(3)(D) of the Treasury
regulations.

 

2.6           No Insolvency Proceedings.  No attachments, execution proceedings,
assignments for the benefit of creditors, insolvency, bankruptcy, reorganization
or other proceedings are pending or, to the knowledge of the Principals or
Holdco, as the case may be, threatened against the Principals or Holdco, nor are
any such proceedings contemplated by either of the Principals or Holdco.

 

3

--------------------------------------------------------------------------------


 

2.7           No Brokers.  Neither the Principals nor Holdco have entered into,
and each of the Principals and Holdco covenants not to enter into, any
agreement, arrangement or understanding with any person or firm which will
result in the obligation of the Operating Partnership to pay any finder’s fee,
brokerage commission or similar payment in connection with the transactions
contemplated hereby.

 

2.8           Securities Law Matters; Transfer Restrictions.

 

(a)           Each of the Principals and Holdco acknowledge that the Operating
Partnership intends the offer and issuance of the Units to be exempt from
registration under the Securities Act of 1933, as amended (the “Securities Act”)
and applicable state securities laws by virtue of (i) the status of Holdco as an
“accredited investor” within the meaning of the federal securities laws, and
(ii) Regulation D promulgated under Section 4(2) of the Securities Act
(“Regulation D”), and that the Operating Partnership will rely in part upon the
representations and warranties made by Holdco and the Principals in this
Agreement in making the determination that the offer and issuance of the Units
qualify for exemption under Rule 506 of Regulation D as an offer and sale only
to “accredited investors.”

 

(b)           Holdco and each of the Principals is an “accredited investor”
within the meaning of the federal securities laws.

 

(c)           Holdco will acquire the Units for its own account and not with a
view to, or for sale in connection with, any “distribution” thereof within the
meaning of the Securities Act. Each of the Principals and Holdco acknowledge
that Holdco does not intend or anticipate that Holdco will rely on this
investment as a principal source of income.

 

(d)           Each of the Principals and Holdco acknowledge that (i) he/it has
sufficient knowledge and experience in financial, tax and business matters to
enable it to evaluate the merits and risks of investment in the Units, (ii)
he/it has adequate means of providing for its current and anticipated financial
needs and contingencies, (iii) he/it has the ability to bear the economic risk
of acquiring the Units for an indefinite period of time and has no need for
liquidity in the Units and could afford loss of all such investment.

 

(e)           Each of the Principals and Holdco acknowledges that (i) the
transactions contemplated by this Agreement involve complex tax consequences for
Holdco, and Holdco is relying solely on the advice of its own tax advisors in
evaluating such consequences, (ii) the Operating Partnership has not made (nor
shall it be deemed to have made) any representations or warranties as to the tax
consequences of such transaction to the Principals, Holdco or Holdco’s
representatives and (iii) references in this Agreement to the intended tax
effect of the transactions contemplated hereby shall not be deemed to imply any
representation by the Operating Partnership as to a particular tax effect that
may be obtained by Holdco or the Principals. Holdco remains solely responsible
for all tax matters relating to it.

 

(f)            Holdco and its representatives have been supplied with, or had
access to, information to which a reasonable investor would attach significance
in making an investment decision to acquire the Units and any other information
requested by Holdco or its representatives.  Holdco’s representatives have had
an opportunity to ask questions of, and receive information and answers from,
the Operating Partnership and the REIT concerning the Operating Partnership, the
REIT, the Units and the Common Shares into which the Units may be redeemed, and
to assess and evaluate any information supplied to them by the Operating
Partnership or the REIT, and all such questions have been answered, and all such
information has been provided to the full satisfaction of Holdco’s
representatives.

 

4

--------------------------------------------------------------------------------


 

(g)           Holdco and the Principals acknowledge that there are substantial
restrictions on the transferability of the Units and that the Units will not be
registered under the Securities Act or any state securities laws, and that
Holdco has no right to require that they be so registered.  Holdco and the
Principals agree that any Units Holdco acquires will not be sold in the absence
of registration unless such sale is exempt from registration under the
Securities Act and applicable state securities laws. Holdco and the Principals
acknowledge that Holdco shall be responsible for compliance with all conditions
on transfer imposed by any securities authority and for any expenses incurred by
the Operating Partnership for legal or accounting services in connection with
reviewing such a proposed transfer or issuing opinions in connection therewith.

 

(h)           Holdco and the Principals acknowledge that no federal agency
(including the Securities and Exchange Commission) or state agency has made or
will make any finding or determination as to the fairness of an investment in
the Units (including as to the value determined pursuant to Section 1.2 hereof).

 

(i)            Holdco and the Principals acknowledge that that there is no
established public, private or other market for the Units acquired hereunder and
it is not anticipated that there will be any public, private or other market for
such Units in the foreseeable future.

 

(j)            Holdco and the Principals acknowledge that that Rule 144
promulgated under the Securities Act is not currently available with respect to
the sale of Units.

 

2.9           Reliance.  Each of the Principals and Holdco acknowledges that it
understands the meaning and legal consequences of the representations and
warranties in this Article II, and that the Operating Partnership may rely upon
such representations and warranties in determining whether to enter into this
Agreement.

 

ARTICLE III:  CONDITIONS TO CLOSING

 

3.1           Conditions to the Operating Partnership’s Obligation to Close. 
The obligation of the Operating Partnership to consummate the Closing is subject
to the fulfillment, at or prior to the Closing, of the following conditions
(unless such conditions are waived in writing by the Operating Partnership):

 

(a)           Representations and Warranties.  The representations and
warranties made by each of the Principals and Holdco pursuant to this Agreement
shall be true and correct in all respects when made, and on and as of the
Closing Date, as though such representations and warranties were made on the
Closing Date.

 

(b)           Performance.  Each of the Principals and Holdco shall have
performed and complied with all agreements and covenants required to be
performed or complied with pursuant to this Agreement prior to the Closing.

 

(c)           Legal Proceedings.  No action or proceeding by or before any
governmental authority shall have been instituted that is reasonably expected to
restrain, prohibit or invalidate the transactions contemplated by this
Agreement.

 

(d)           Consents and Approvals.  All necessary consents of governmental
and private parties to effect the transactions contemplated by this Agreement,
including, without limitation, consents of lenders, shall have been obtained.

 

5

--------------------------------------------------------------------------------


 

3.2           Conditions to Holdco’s Obligation to Close.  The obligation of
Holdco to consummate the Closing is subject to the fulfillment, at or prior to
the Closing, of the following conditions (unless such conditions are waived in
writing by Holdco):

 

(a)           Performance.  The Operating Partnership shall have performed and
complied with all agreements and covenants that it is required to perform or
comply with pursuant to this Agreement prior to the Closing.

 

(b)           Legal Proceedings.  No action or proceeding by or before any
governmental authority shall have been instituted that is reasonably expected to
restrain, prohibit or invalidate the transactions contemplated by this
Agreement, other than an action or proceeding instituted by the Operating
Partnership; provided, that the foregoing condition shall be deemed to have been
satisfied if the Operating Partnership shall have fully indemnified Holdco and
the Principals from any loss, liability, claim, damage or expense arising out of
Holdco’s decision to close under this Agreement in the face of any such action
or proceeding.

 

(c)           Consents and Approvals.  All necessary consents of governmental
and private parties to effect the transactions contemplated by this Agreement,
including, without limitation, consents of lenders, shall have been obtained;
provided, that the foregoing condition shall be deemed to have been satisfied if
the Operating Partnership shall have fully indemnified Holdco and the Principals
from any loss, liability, claim, damage or expense arising out of Holdco’s
decision to close under this Agreement without having obtained a necessary
consent.

 

ARTICLE IV:  CLOSING

 

4.1           Closing.  The closing hereunder (the “Closing”) shall be deemed to
occur at 2:00 p.m. (Indianapolis time) on the date hereof, at the principal
offices of the Operating Partnership in Indianapolis, Indiana.  The date on
which the Closing occurs is referred to herein as the “Closing Date.” The time
on the Closing Date when the Closing is deemed to have occurred is referred to
herein as the “Closing Time.”

 

4.2           Closing Deliveries by Holdco.  At the Closing, Holdco shall
execute and deliver to the Operating Partnership the following:

 

(i)            a duly executed Assignment and Assumption Agreement,
substantially in the form attached hereto as Exhibit C (“Assignment Agreement”)
conveying title to the LLC Interests to the Operating Partnership, free and
clear of Encumbrances (other than the Permitted Encumbrances) and providing for
assumption of Existing Indebtedness, subject to Section 6.3 hereof;

 

(ii)           a duly executed Limited Partner Acceptance, substantially in the
form attached hereto as Exhibit B; and

 

(iii)          such documents and certificates as the Operating Partnership may
reasonably request (x) to establish the authority of the parties executing any
documents in connection with the Closing, (y) to reflect the parties’ intentions
regarding the transfer of the LLC Interests or (z) to cause any manager or other
representative of Brentwood to resign as of the Closing.

 

4.3           Closing Deliveries by the Operating Partnership.  At the Closing
the Operating Partnership shall execute and deliver to Holdco a duly executed
Assignment Agreement.

 

6

--------------------------------------------------------------------------------


 

ARTICLE V:  TERMINATION

 

5.1           Termination by the Operating Partnership.  The Agreement may be
terminated prior to consummation of the Closing by the Operating Partnership
following (i) a determination by the Operating Partnership, in its sole and
absolute discretion, not to proceed with the transfer of the LLC Interests on
the terms outlined herein, or (ii) a determination that any of the
representations or warranties contained in Article II hereof are no longer true
or correct, and that such representation or warranty cannot reasonably be
expected to be true and correct at the Closing.

 

5.2           Effect of Termination.  Upon the termination of this Agreement
pursuant to Section 5.1 hereof, neither party shall have any liability to the
other in connection with the transactions contemplated hereby, or as a result of
the termination of this Agreement; provided, that the foregoing shall not
relieve a party of any liability as a result of a breach of any of the terms of
this Agreement.

 

ARTICLE VI:  COVENANTS AND OTHER AGREEMENTS

 

6.1           Consent to Transfer of LLC Interests.  For the avoidance of doubt,
each of the Principals consents to the transfer by Holdco of the LLC Interests
pursuant to the terms of this Agreement and hereby waives any rights under the
operating agreement for Brentwood or Holdco in connection therewith, including
any rights of first refusal thereto and any notice requirements therewith. Each
of the Principals and Holdco hereby consents to the admission of the Operating
Partnership as a substituted member in Brentwood.

 

6.2           Registration Rights Agreement.  The REIT hereby acknowledges that
it shall, as soon as reasonably practicable after the Closing, enter into an
appropriate amendment to that certain Registration Rights Agreement, dated as of
August 16, 2004, among the REIT, the Principals and the other parties thereto
(the “Registration Rights Agreement”) providing Holdco and the Principals with
registration rights that either, at the REIT’s option, (i) register the issuance
of Common Shares received upon redemption of the Units issued pursuant to this
Agreement, or (ii) register the resale of the Common Shares issuable upon
redemption of the Units issuable pursuant to this Agreement.

 

6.3           Existing Indebtedness; Release of Guarantees and Indemnitees.  The
parties acknowledge and agree that the Existing Bank Loan (as defined in Exhibit
A hereto) shall be repaid by the Operating Partnership in connection with the
Closing.  All personal guarantees or indemnitees previously made by the
Principals with respect to the Property in connection with the Existing Bank
Loan are to be released concurrently with the repayment of the Existing Bank
Loan.  In the event the Operating Partnership is unsuccessful in obtaining any
such release, the Operating Partnership will agree to indemnify the affected
Principals with respect to any loss incurred pursuant to such guaranty or
indemnitee.  The Operating Partnership hereby agrees to use reasonable
commercial efforts to cooperate with the Principals, Holdco and Brentwood, as
the case may be, to minimize any taxes, fees or prepayment penalties payable in
connection with this Agreement, including the assumption or repayment of the
Existing Indebtedness; provided that, except as otherwise set forth in this
Agreement, such cooperation shall not require the Operating Partnership to
unreasonably delay the Closing Date or require the Operating Partnership to
assume additional liabilities or incur any material amount of out-of-pocket
expenses.

 

6.4           Further Assurances.  Each of the Principals and Holdco shall
execute and deliver to the Operating Partnership any instruments and documents
and take or cause to be taken all such other and further actions as the
Operating Partnership may reasonably request in order to effect the transactions
contemplated by this Agreement, including instruments or documents deemed
necessary or desirable by

 

7

--------------------------------------------------------------------------------


 

the Operating Partnership to effect and evidence the conveyance of the LLC
Interests in accordance with the terms of this Agreement.

 

ARTICLE VII:  INDEMNIFICATION

 

7.1           Indemnification.  Each of the Principals and Holdco, severally and
not jointly, agrees to indemnify, defend and hold harmless the Operating
Partnership, the REIT and their respective affiliates, trustees, directors,
officers, members, partners, employees, agents, successors and assigns (the
“Indemnitees”), in each case other than the Principals and Holdco to the extent
they would otherwise be considered Indemnitees, in respect of any and all
liabilities (whether absolute or contingent, known or unknown or accrued or
unaccrued), damages, judgments, fines, fees, penalties, obligations,
deficiencies, losses and expenses (including, without limitation, reasonable
fees and expenses of attorneys and accountants and including, without
limitation, amounts paid in settlement) (“Damages”) actually incurred or
suffered by any Indemnitee arising out of, resulting from or relating to (i) the
untruth, inaccuracy or breach of any representation or warranty of any of the
Principals or Holdco, as the case may be, contained in this Agreement, or (ii)
any claim or cause of action relating to the Property, Brentwood or any
subsidiary of Brentwood, arising out of, relating to or resulting from any
action, inaction, event, condition, facts or circumstances that occurred or
existed prior to the Closing (whether or not pending or threatened as of the
Closing) and any liability of the Property, Brentwood or any subsidiary of
Brentwood to the extent such liability was incurred prior to the Closing (other
than the obligation to pay the Existing Indebtedness).

 

ARTICLE VIII TERMINATION OF OPTION AGREEMENT

 

8.1           Option Agreement Termination. The parties hereto acknowledge that,
upon the consummation of the acquisition by the Operating Partnership of the LLC
Interests pursuant to this Agreement, the Option Agreement shall terminate in
accordance with its terms pursuant to Section 6.1 of the Option Agreement.  For
the sake of clarity, the parties acknowledge and agree that, to the extent any
of the transactions contemplated by this Agreement would conflict or require
consent or waiver under the Option Agreement (including any consent to the
execution of this Agreement or any ratification of the consummation of the
Holdco Contribution), the parties are hereby deemed to have waived any such
conflict or required consent to the extent necessary to permit the execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated by this Agreement, and the Option Agreement shall be
deemed to have been amended if and to the extent necessary to permit the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated by this Agreement.

 

ARTICLE IX:  MISCELLANEOUS

 

9.1           Amendment; Waiver.  Any amendment hereto shall be effective only
if signed by each of the parties hereto, and in connection with Section 6.2
hereto only, the REIT.  No waiver of any provisions of this Agreement shall be
valid unless in writing and signed by the party against whom enforcement is
sought.

 

9.2           Entire Agreement; Counterparts; Applicable Law.  This Agreement
(a) shall constitute the entire agreement and supersedes all prior agreements
and understandings, both written and oral, among the parties with respect to the
subject matter hereof, (b) may be executed in one or more counterparts, each of
which will be deemed an original and all of which shall constitute one and the
same instrument, and (c) shall be governed in all respects, including validity,
interpretation and effect, by the laws of the State of Indiana without giving
effect to the conflict of law provisions thereof.

 

8

--------------------------------------------------------------------------------


 

9.3           Assignability.  This Agreement shall be binding upon, and shall be
enforceable by and inure to the benefit of, the parties hereto and their
respective heirs, legal representatives, successors and assigns; provided,
however, that this Agreement may not be assigned (except by operation of law) by
any party without the prior written consent of the other parties, and any
attempted assignment without such consent shall be void and of no effect;
provided, further, however, that the Operating Partnership may assign this
Agreement and any agreement contemplated hereunder or thereunder to an affiliate
of the Operating Partnership without the consent of the Principals or Holdco.

 

9.4           Severability.  If any provision of this Agreement, or the
application thereof, is for any reason held to any extent to be invalid or
unenforceable, the remainder of this Agreement and application of such provision
to other persons or circumstances will be interpreted so as reasonably to effect
the intent of the parties hereto.  The parties further agree to replace such
void or unenforceable provision of this Agreement with a valid and enforceable
provision that will achieve, to the extent possible, the economic, business and
other purposes of the void or unenforceable provision and to execute any
amendment, consent or agreement deemed necessary or desirable by the Operating
Partnership to effect such replacement.

 

9.5           Equitable Remedies.  The parties hereto agree that irreparable
damage would occur if any provision of this Agreement was not performed in
accordance with its specific terms or was otherwise breached.  It is accordingly
agreed that the parties shall be entitled to an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions hereof in any federal or state court located in the State of Indiana
(as to which the parties agree to submit to jurisdiction for the purposes of
such action), this being in addition to any other remedy to which they are
entitled at law or in equity.

 

9.6           Attorneys’ Fees.  In connection with any litigation or a court
proceeding arising out of this Agreement, the prevailing party shall be entitled
to recover all costs incurred, including reasonable attorneys’ fees and legal
assistants’ fees and costs whether incurred prior to trial, at trial, or on
appeal.

 

9.7           Notices.  Any notice or demand which must or may be given under
this Agreement or by law shall, except as otherwise provided, be in writing and
shall be deemed to have been given (i) when physically received by personal
delivery (which shall include the confirmed receipt of a facsimile transmission
to the applicable party c/o Kite Realty Group Trust at 317-577-5605), or (ii)
three calendar days after being deposited in the United States mail, or
(iii) one business day after being deposited with a nationally known commercial
courier service providing next day delivery service (such as Federal Express). 
Any such notice or demand shall be addressed to the attention of the applicable
party and delivered to the following address: c/o Kite Realty Group Trust, 30 S.
Meridian Street, Suite 1100, Indianapolis, Indiana 46204, (and, in the case of
the Operating Partnership, addressed to the attention of Daniel R. Sink), or to
any such other address or addresses as any party hereto may from time to time
specify to the parties hereto in writing in compliance herewith.

 

9.9           Survival.  It is the express intention and agreement of the
parties hereto that the representations, warranties and covenants set forth in
this Agreement shall survive the consummation of the transactions contemplated
hereby.

 

9.10         Time of the Essence.  The parties hereto acknowledge that time is
of the essence with respect to the obligations of the parties under this
Agreement.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has executed and delivered this
Agreement, or caused the Agreement to be duly executed and delivered on its
behalf, as of the date first set forth above.

 

 

KITE REALTY GROUP, L.P.:

 

 

 

By: KITE REALTY GROUP TRUST, its General
Partner

 

 

 

By:

 

/s/ Daniel R. Sink

 

 

Name:

Daniel R. Sink

 

Title:

Senior Vice President, Chief
Financial Officer

 

 

 

 

 

 

 

BRENTWOOD HOLDINGS, LLC:

 

 

 

 

By:

 

/s/ Thomas K. McGowan

 

 

Name:

Thomas K. McGowan

 

Title:

Managing Member

 

 

 

 

 

PRINCIPALS:

 

 

 

 

 

 

 

 

 

/s/ Alvin E. Kite, Jr.

 

 

Alvin E. Kite, Jr.

 

 

 

 

 

 

 

 

 

 

 

 

/s/ John A. Kite

 

 

John A. Kite

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Paul W. Kite

 

 

Paul W. Kite

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Thomas K. McGowan

 

 

Thomas K. McGowan

 

 

ACKNOWLEDGED AS TO SECTIONS 6.2 AND 9.1 ONLY

 

KITE REALTY GROUP TRUST:

 

By:

 

/s/ Daniel R. Sink

 

Name:

Daniel R. Sink

Title:

Senior Vice President,

 

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

EXISTING INDEBTEDNESS

 

1.             Existing Bank Loan. A Promissory Note, in the original principal
amount of $3,962,070.00, from Brentwood Land Partners, LLC to SouthTrust Bank.

 

2.             Assumed Liabilities. All accounts payable of Brentwood as of the
Closing Date (approximately $220,000, as of March 29, 2005).

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF LIMITED PARTNER ACCEPTANCE

 

This Limited Partner Acceptance to the Amended and Restated Agreement of Limited
Partnership of Kite Realty Group, L.P., dated as of March      , 2005 (the
“Acceptance”), which Acceptance is incorporated into that certain Amended and
Restated Agreement of Limited Partnership of Kite Realty Group, L.P., dated as
of April 16, 2004, as amended from time to time (the “Partnership Agreement”),
is executed and delivered by the undersigned.

 

As of the date hereof, the undersigned, designated as an Additional Limited
Partner, is admitted as a Limited Partner of the Partnership, and by said
undersigned’s execution and delivery hereof, said undersigned agrees to be bound
by the terms and provisions of the Partnership Agreement, including the power of
attorney set forth in Section 15.11 of the Partnership Agreement.  The number of
Class A Units issued as of the date hereof to the undersigned designated as an
Additional Limited Partner is shown opposite such Additional Limited Partner’s
signature below.  All terms used herein and not otherwise defined shall have the
meanings given them in the Partnership Agreement.

 

This Acceptance may be executed in two or more counterparts, each of which shall
be deemed an original but all of which collectively shall constitute one and the
same document.

 

This Acceptance shall be governed in all respects, including validity,
interpretation and effect, by the laws of the State of Indiana, without giving
effect to the conflict of law provisions thereof.

 

 

 

KITE REALTY GROUP, L.P.:

 

 

 

 

 

 

 

By:

KITE REALTY GROUP TRUST,
its General Partner

 

 

 

 

By:

 

 

 

 

Daniel R. Sink 

 

 

Senior Vice President, Chief Financial Officer

 

 

 

 

 

 

 

ADDITIONAL LIMITED PARTNER:

 

 

 

 

 

 

 

By:

BRENTWOOD HOLDINGS, LLC

Number of 

 

 

Class A Units:

By:

 

 

 

 

Thomas K. McGowan 

 

 

 

Managing Member

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is made as of March
    , 2005 between Brentwood Holdings, LLC, a limited liability company
organized under the laws of the State of Indiana (“Holdco”), and Kite Realty
Group, L.P., a limited partnership organized under the laws of the State of
Delaware (the “Operating Partnership”).

 

WHEREAS, Holdco owns a 100% limited liability company interest in Brentwood Land
Partners, LLC, a limited liability company organized under the laws of the State
of Delaware (“Brentwood”);

 

WHEREAS, pursuant to that certain Contribution Agreement, dated as of March
      , 2005, by and among Holdco, the Operating Partnership and the other
parties thereto (the “Contribution Agreement”), Holdco is obligated to
contribute or otherwise transfer to the Operating Partnership on this date the
LLC Interests identified in the Contribution Agreement for the consideration and
upon the terms and conditions set forth in the Contribution Agreement; and

 

WHEREAS, capitalized terms used herein and not otherwise defined shall have the
meanings specified in the Contribution Agreement.

 

NOW, THEREFORE, in consideration of the premises and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
in further consideration of the covenants and agreements contained in the
Contribution Agreement, and pursuant to the terms of the Contribution Agreement
(including the representations and warranties therein, which shall survive as
provided for in the Contribution Agreement), the Operating Partnership and
Holdco do hereby covenant and agree as follows:

 

1.             Upon the terms and subject to the conditions specified herein and
in the Contribution Agreement and as of the date hereof, Holdco hereby
contributes, assigns, transfers and conveys to the Operating Partnership and the
Operating Partnership hereby assumes and accepts, Holdco’s entire legal and
beneficial right, title and interest in and to the LLC Interests, including,
without limitation, all right, title and interest, if any, of Holdco in and to
the assets of Brentwood and the right to receive distributions of money, profits
and other assets from Brentwood, presently existing or hereafter at any time
arising or accruing.

 

2.             Upon the terms and subject to the conditions specified herein and
in the Contribution Agreement and as of the date hereof, the Operating
Partnership hereby assumes and agrees to pay, honor, discharge and perform, as
the case may be, in a timely manner and in accordance with their respective
terms all of the liabilities listed on Exhibit A hereto.  The Operating
Partnership hereby agrees to be bound by the limited liability company agreement
of Brentwood and shall be deemed to have been admitted as a substituted member
thereunder.

 

3.             This Agreement and the covenants and agreements herein set forth
shall inure to the benefit of the parties hereto and their respective successors
and assigns and shall be binding upon the parties hereto and their respective
successors and assigns.

 

C-1

--------------------------------------------------------------------------------


 

4.             The validity, interpretation and effect of this Agreement shall,
to the extent the particular subject matter is controlled by state law, be
governed by and be construed in accordance with the laws of the State of
Indiana, without giving effect to the conflicts of laws provisions thereof.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

C-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered in its name and on its behalf as of the date first
written above.

 

 

KITE REALTY GROUP, L.P.,

 

 

 

 

 

By: KITE REALTY GROUP TRUST, its General
Partner

 

 

 

By:

 

 

 

 

Name:

Daniel R. Sink

 

Title:

Senior Vice President, Chief Financial Officer

 

 

 

 

 

BRENTWOOD HOLDINGS, LLC

 

 

 

 

 

By:

 

 

 

 

Name:

Thomas K. McGowan

 

Title:

Managing Member

 

C-3

--------------------------------------------------------------------------------